FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RIGOBERTO CRUZ-AZPETIA, AKA                      No.   15-71162
Rigoberto Azpetia-Cruz,
                                                 Agency No. A200-199-152
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Rigoberto Cruz-Azpetia, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

Our jurisdiction is governed by 8 U.S.C. §1252. We review de novo constitutional

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Cruz-Azpetia failed to show the requisite exceptional and extremely unusual

hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      Cruz-Azpetia’s contentions that the BIA violated due process or erred by

allegedly failing to properly apply the correct legal standard in its hardship

analysis, neglecting relevant precedent, or ignoring arguments are not supported by

the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (BIA need

not “write an exegesis on every contention” (citation and quotation marks

omitted)); Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th Cir. 2009)

(concluding that the BIA applies the correct legal standard where it expressly cites

and applies relevant case law in rendering its decision); Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due process

claim).

      In light of this disposition, we do not reach Cruz-Azpetia’s remaining

contentions regarding good moral character. See 8 U.S.C. § 1229b(b)(1);




                                           2                                     15-71162
Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the court need not reach a

contention when another dispositive determination has been made).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                  15-71162